

	

		III

		109th CONGRESS

		1st Session

		S. RES. 192

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 11, 2005

			Mr. Lautenberg (for

			 himself, Mr. Lugar, and

			 Mr. Dodd) submitted the following

			 resolution; which was referred to the Committee on the Judiciary

		

		RESOLUTION

		Affirming that the First Amendment of the

		  Constitution of the United States guarantees the freedom of the press and

		  asserting that no purpose is served by sentencing journalists Judith Miller and

		  Matthew Cooper, nor any similarly situated journalists, to prison for

		  maintaining the anonymity of confidential sources. 

	

	

		Whereas

			 the First Amendment of the Constitution of the United States guarantees the

			 freedom of the press;

		Whereas

			 it is essential to the democracy of the United States that journalists may

			 report important information to the public without fear of intimidation or

			 imprisonment;

		Whereas

			 a majority of the States and the District of Columbia have enacted media shield

			 laws to protect the right of journalists to maintain the anonymity of

			 confidential sources;

		Whereas

			 Robert Novak, the columnist first to publish the identity of a covert Central

			 Intelligence Agency officer by name, stated that the Government should not

			 imprison journalists for maintaining the anonymity of confidential

			 sources;

		Whereas

			 a United States district court judge may soon sentence Matthew Cooper, the

			 White House correspondent for Time Magazine, and Judith Miller, a journalist

			 for the New York Times, to prison for contempt for refusing to disclose

			 confidential sources;

		Whereas

			 that United States district court judge will hold a hearing to consider

			 arguments against imprisonment of those journalists; and

		Whereas

			 it is the responsibility of the United States Senate to make its views known in

			 areas of national and legal importance: Now, therefore, be it

		

	

		That the Senate—

			(1)affirms that the First Amendment of the

			 Constitution of the United States guarantees the freedom of the press;

			 and

			(2)proclaims that no purpose is served by

			 imprisoning journalists Judith Miller and Matthew Cooper.

			

